UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7992


LANCELOT WARD,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00294-JCC-TCB)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lancelot Ward, Appellant Pro Se.  Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lancelot   Ward,     a    federal    prisoner,   appeals   the

district court’s order dismissing his petition filed under 28

U.S.C.   §   2241   (2000),     for   lack   of   jurisdiction.   We    have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.            Ward v.

Stansberry, No. 1:08-cv-00294-JCC-TCB (E.D. Va. filed July 8,

2008; entered July 9, 2008).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                       2